Citation Nr: 1454348	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 until June 1971 and from September 1971 until April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a July 2012 and an October 2009 VA medical examination. VA requested for the examiners in both examinations to provide a medical opinion as to as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a right hip condition related to, or aggravated by, his military service, to include as secondary disorder to his service-connected diabetes mellitus type II. 

The July 2012 examiner opined that the Veteran's right hip disorder is less likely as not (less than 50 percent) caused by or a result of the Veteran's service connected diabetic nephropathy associated with diabetes mellitus type II. The October 2009 examiner failed to provide a medical opinion explaining that such an opinion on the issue could not be resolved without mere speculation. Neither examiner provided an opinion or rationale as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a right hip disorder that is directly related to, or aggravated by, his military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The July 2012 and October 2009 VA medical examinations do not contain an opinion or an analysis for which the Board can consider in regard to entitlement to direct service connection for a right hip disorder. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a right hip disorder related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs; b.) the Veteran's statements; c.) the Veteran's private medical records; d.) the July 2012 VA medical examination report and; e.) the October 2009 VA medical examination report. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



